—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered December 18, 1996, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, *867after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly refused to suppress physical evidence seized from the defendant. The undisputed circumstances gave the police officers a reasonable suspicion that criminal activity was afoot (see, People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210), and the brief detention and transportation of the defendant to the nearby crime scene was a reasonable means of quickly confirming or dispelling the officers’ suspicions (see, People v Hicks, 68 NY2d 234; People v Pagan, 173 AD2d 744).
Because the defendant did not pay restitution by the time the sentence was imposed, the court did not err in requiring him to make restitution and pay a mandatory surcharge and crime victim assistance fee (see, Penal Law § 60.35 [1]; People v Cabrera, 243 AD2d 720). Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.